Per Curiam.

Defendants, having terminated plaintiff’s employment, had the right to evict him. Notice given by certified mail was received by the plaintiff. The eviction did not constitute a conversion of plaintiff’s goods; neither did the subsequent storage of them in the basement. (Bowers, Law of Conversion, § 3, p. 3.) The loss or damage, if any, caused by flood was accidental and did not constitute conversion. (Salt Springs Nat. Bank v. Wheeler, 48 N. Y. 492, 495; Magnin v. Dimsmore, 70 N. Y. 410, 417.)
The judgment should be unanimously reversed upon the law, without costs, and complaint dismissed, with appropriate costs in the court below.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.